PER CURIAM.
This cause is before us on appeal from a final judgment of the deputy commissioner directing the employer/carrier to pay claimant’s physician the balance due on his bill, including interest at 12 percent, and to pay the physician’s attorney “reasonable attorney’s fees, the exact dollar amount to be determined in a separate proceeding.” We affirm the portion of the deputy’s order awarding payment of the balance due on the medical bill. We amend the deputy’s order to award interest at 12 percent on the sum of $2,957.50 from the ninth day of March, 1983, the date the deputy’s order was rendered. We distinguish Zafrilla. v. Volare Shoes, Inc., 394 So.2d 146 (Fla. 1st DCA 1981), in that in Zafrilla the doctors’ and hospital bills were unpaid by the employer/carrier during the more than six years the claim was contested; in the instant case, the employer/carrier timely paid the schedule amount, contesting only the amount of the bill in excess of the fee schedule. With regard to the deputy’s award of attorney fees, the parties agree that this matter is not properly before the court at this time. We therefore decline to decide the question, without prejudice to the parties’ right to obtain review of this issue by timely appeal from a final order awarding attorney fees.
ROBERT P. SMITH, Jr., BOOTH and WIGGINTON, JJ., concur.